         Case 4:20-cv-40005-TSH Document 13 Filed 05/05/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                 )
MICHAEL N. MILLER and            )
SHEILA MILLER,                   )
          Plaintiff,             )
                                 )
v.                               )                    CIVIL ACTION
                                 )                    NO. 20-40005-TSH
                                 )
                                 )
CITIMORTGAGE, INC. and           )
CITIBANK, N.A.,                  )
       Defendants.               )
                   ______________)



                      MEMORANDUM OF DECISION AND ORDER
                                May 5, 2020

Hillman, D.J.

                                          Background

       Michael N. Miller and Sheila Miller (collectively, “Plaintiffs”) brought this action against

CitiMortgage, Inc. and Citibank, N.A. (collectively, “Defendants” or “Citi”) seeking specific

performance of an alleged contract between them regarding the sale of their residential property

(Count I), and a preliminary injunction preventing the foreclosure of said property (Count II).

More specifically, Plaintiffs assert that Defendants breached a contract which would have

permitted a short sale of their residence at 57 Lynnwood Lane, Worcester, Ma (the “Property”)

and seek to enjoin Defendants from completing a foreclosure auction and sale of the Property.

This action was removed to this Court after the Worcester Superior Court denied Plaintiff’s
          Case 4:20-cv-40005-TSH Document 13 Filed 05/05/20 Page 2 of 6



motion to enjoin the foreclosure sale. This Order addresses Defendants’ Motion to Dismiss

(Docket No. 6). For the reasons stated below, Defendants’ motion is granted.

                                               Facts

       In December 2006, Plaintiffs executed a promissory note in favor of Defendants for

$320,000 and granted a mortgage on the Property to secure the note. When Plaintiffs defaulted

on their mortgage payments, Defendants scheduled a foreclosure auction for September 19, 2018

and advertised the sale in the Worcester Telegram and Gazette. In October of 2018, the parties

discussed a short sale of the Property as an alternative to foreclosure. As outlined below, various

proposals were considered by the parties resulting in the foreclosure auction being postponed by

public proclamation eight (8) times to September 11, 2019.

       In December 2018, Citi accepted a short sale in the amount of $365,000 that was

scheduled to close in March 2019. The closing was ultimately extended until April 30, 2019,

however, the proposed buyer cancelled the deal in early April after receiving an appraisal that

valued the Property significantly less than $365,000. Thereafter, other buyers proposed

purchasing the Property for amounts less than Citi was willing to accept. At the end of August

2019, the proposed buyers informed Citi that they were not going to pay more than $275,000 for

the Property. On August 29, 2019, Citi sent an email to Plaintiffs notifying them that they would

not accept the $275,000 offer and that the negotiator had closed the review. The email from Citi

states in pertinent part: “If the buyer or new buyer is willing to accept the counter [$320,000] I

will need the documents listed below.” The email then requested a revised purchase contract or

addendum and a revised HUD-1 settlement statement.

       On September 3, Plaintiffs notified Citi that the proposed buyers were considering raising

their bid from $275,000 to $320,000 and that there was another buyer that might be willing to




                                                 2
          Case 4:20-cv-40005-TSH Document 13 Filed 05/05/20 Page 3 of 6



pay the $320,000 asking price, but they would need until at least September 7, 2019 to provide

the requested documents. On September 3, 2019, Citi sent an e-mail to Plaintiffs which states in

pertinent part:

             If the buyer or new buyer is willing to accept the counter I will need the
       documents listed below. I appreciate your time. Thank you for assisting our
       customer. Have a great day.

                  l. Revised purchase contract or addendum to meet the counter offer 320k.

                  2. Revised hud I statement to meet counter 320k, good through 45-60
                  days.

        On September 5, Citi followed up with Plaintiffs and requested the above documents and

additionally, requested that the buyers provide proof of funds. Citi indicated that “[t]he

documents … are needed today so that I can escalate the review with the negotiator.” Later that

day, Plaintiffs sent all requested documents, including a new purchase contract from a third-party

willing to buy the Property for $320,000. On Friday September 6, 2019, Citi provided conflicting

responses as to whether it would consider the buyers’ offer. Initially, Citi stated that the

requested documents had to be received seven business days in advance of the scheduled

September 1l, 2019 auction and therefore were being rejected. In a later communication on

September 6th, Citi indicated that the documents had to be received seven calendar days or more

before the auction date and Citi was escalating the review and would be working to postpone the

auction. Ultimately, Citi did not attempt to postpone the auction.

       On September 11, Plaintiffs filed the instant action in Worcester Superior Court along

with an emergency request for a preliminary injunction. The Worcester Superior Court denied

Plaintiffs’ request for an injunction that same day and the foreclosure auction went forward. Citi,

as the high bidder, purchased the Property.




                                                  3
          Case 4:20-cv-40005-TSH Document 13 Filed 05/05/20 Page 4 of 6



                                        Standard of Review

        On a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court “must assume the

truth of all well-plead[ed] facts and give the plaintiff the benefit of all reasonable inferences

therefrom.” Ruiz v. Bally Total Fitness Holding Corp., 496 F. 3d 1, 5 (1st Cir. 2007) (citing

Rogan v. Menino, 175 F. 3d 75, 77 (1st Cir. 1999)). The Court may also consider on a motion to

dismiss all material attached to the complaint or incorporated by reference. Trans-Spec Truck

Serv. V. Caterpillar, 524 F.3d 315, 321 (1st Cir. 2008). To withstand dismissal under Fed. R. Civ.

P. 12(b)(6), a complaint must contain “enough facts to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The factual allegations, when

viewed in the light most favorable to the non-moving party, must raise the right to relief above

the speculative level. Id. at 555.

                                             Discussion

        Plaintiffs allege that the emails between them and Citi constituted a binding contract

which would have permitted a short sale of the Property. Citi argues that Plaintiffs have not pled

sufficient facts to establish a claim for breach of contract and therefore, their claim for specific

performance fails as a matter of law. In a request for specific performance of a contract, plaintiffs

must show that there is a binding contract, that the agreed time of performance has arrived, and

that the party seeking equity has performed or is prepared to perform. McCarthy v. Tobin, 429

Mass. 84, 86 (1999). Plaintiffs argue that an offer to engage in a short sale and an acceptance are

alleged in the complaint with sufficient specificity, in particular, in paragraphs 19-21. However,

accepting the allegations in the complaint as true, for the reasons set forth below, I find, as a

matter of law, Plaintiffs have failed to state a plausible claim for specific performance.




                                                  4
          Case 4:20-cv-40005-TSH Document 13 Filed 05/05/20 Page 5 of 6



        Plaintiffs assert that Citi made an offer to engage in a short sale when it requested certain

documents from Plaintiffs and proposed buyers, and that offer was accepted when Plaintiffs

provided the requested documentation to Citi. Citi argues that the allegations in the complaint

fail to state any facts which would support a finding that Citi had agreed in writing to a short sale

of the Property prior to the foreclosure sale. The controlling inquiry for a formation of a contract

is the intention of the parties. See Schwanbeck v. Federal-Mogul Corp., 412 Mass. 703, 706

(1992), quoting Kuzmeskus v. Pickup Motor Co., 330 Mass. 490, 493 (1953) (“It is a settled

principle of contract law that ‘[a] promise made with an understood intention that it is not to be

legally binding, but only expressive of a present intention, is not a contract’”). In its follow up

email, Citi stated that its purpose in requesting the documents was to “escalate” the review with

the negotiator. Simply put, the complaint fails to allege any facts which would support a finding

that Citi intended to commit to a short sale if the Plaintiffs and proposed buyers provided the

requested documentation. Therefore, Plaintiffs’ claim for specific performance of the alleged

contract fails.

        Citi also argues that Plaintiffs’ claim for specific performance is moot since the

foreclosure auction has already taken place. See Vigorito v. City of Chelsea, 95 Mass. App. Ct.

272, 276 (2019)(litigation is considered moot when party who claimed to be aggrieved ceases to

have personal stake in its outcome, thus where structure at issue has been demolished case is

moot). Plaintiffs, on the other hand, argue that the foreclosure sale may be voided by this Court

and specific performance ordered based on lack of notice. It is true that violations of certain

statutory requirements pertaining to foreclosure sales contained in Mass.Gen.L. ch. 244 would

render the foreclosure void. Flores v. OneWest Bank, F.S.B., 886 F. 3d. 160, 164 (1st Cir. 2018);

Pinti v. Emigrant Mortg. Co., 472 Mass. 226 (2015); Eaton v. Fed. Nat. Mortg. Ass’n, 462 Mass.




                                                  5
          Case 4:20-cv-40005-TSH Document 13 Filed 05/05/20 Page 6 of 6



569 (2012). However, Plaintiffs’ complaint does not assert any claims which would support

such cause of action. Accordingly, Count I is dismissed.

       Plaintiffs’ request for an injunction in Count II, which is based on their claim for specific

performance of the alleged agreed to short sale, fails to state a plausible claim because it is moot.

See Vigorito v. City of Chelsea, 95 Mass. App. Ct. at 276. Alternatively, given that the

foreclosure auction has already taken place, there is no reasonable likelihood that Plaintiffs can

succeed on the merits of this claim. Accordingly, Count II is also dismissed.

                                            Conclusion

       For the reasons stated above, Defendant’s Motion to Dismiss (Docket No. 6) is granted.



SO ORDERED.

                                                                      /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                      DISTRICT JUDGE




                                                  6
